         Case 3:21-cv-04062-EMC Document 23 Filed 06/03/21 Page 1 of 1




                                OFFICE OF THE CLERK
                            UNITED STATES DISTRICT COURT
                               Northern District of California

                                       CIVIL MINUTES


 Date: June 3, 2021                Time: 1:45-3:10=                Judge: EDWARD M. CHEN
                                         1 Hour; 25 Minutes

 Case No.: 21-cv-04062-EMC         Case Name: Guardant Health, Inc. v. Natera, Inc.

Attorney for Plaintiff: Saul Perloff
Attorneys for Defendant: Tom Melsheimer, Kathi Vidal

 Deputy Clerk: Angella Meuleman                        Court Reporter: Ruth Ekhaus

                       PROCEEDINGS HELD BY ZOOM WEBINAR

[12] Motion for Temporary Restraining Order held.


                                           SUMMARY

Parties stated appearances and proffered argument.

The Court expressed its concern with head-to-head comparisons of the two products at issue,
including the metrics identified in the proposed order. In particular the parties discussed with the
Court the direct comparisons made with respect to failure rates and sensitivities and whether that
comparison as presented is misleading. At the same time, the Court is hesitant of imposing prior
restraints on speech that would overly stifle healthy scientific debate. The parties should be
allowed to truthfully extoll the virtues of their products and point out the shortcomings of their
competitors’ products, as well as discussing the studies related to their respective products.

With these concerns in mind, the parties are instructed to meet, confer, and come to a mutual
agreement as to what statements will and will not be allowed between now and the Court's ruling
on the pending motion for a preliminary injunction. The Court anticipates that the restraints will
be mutually applicable and focus on statements comparing the products. The parties will file a
joint statement no later than tomorrow, June 4, 2021, at 5:00 p.m. (PST), formalizing the terms of
their agreement and the appropriate schedule for the pending motion.
